                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 1 of 17 Page ID #:1




                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice forthcoming)
                                                                                        599 Lexington Avenue, 22nd Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 jsiev@reedsmith.com

                                                                                    8
                                                                                        Attorneys for Petitioner
                                                                                    9    Daniel Snyder
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                   12
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13

                                                                                   14 In re Application of Daniel Snyder          Misc. Action No. 8:21-mc-19
                                                                                      for an Order Directing Discovery from
                                                                                   15 Bruce Allen Pursuant to 28 U.S.C. §         Ex Parte Petition for Assistance in
                                                                                      1782                                        Aid of a Foreign Proceeding
                                                                                   16                                             Pursuant to 28 U.S.C. § 1782
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 2 of 17 Page ID #:2




                                                                                    1         Petitioner Daniel Snyder (“Mr. Snyder” or “Petitioner”), by and through his
                                                                                    2 undersigned counsel and based upon the Declaration of Jordan W. Siev, Esq., dated

                                                                                    3 April 15, 2021 (“Siev Decl.”), filed concurrently herewith, respectfully petitions this

                                                                                    4 Court ex parte for an Order pursuant to 28 U.S.C. § 1782, compelling Mr. Bruce Allen

                                                                                    5 (“Mr. Allen,” or “Respondent”), an individual residing in this District, to provide

                                                                                    6 discovery for use in a proceeding currently pending in India.

                                                                                    7         This Petition is supported by the Declaration of Jordan W. Siev and the Exhibits
                                                                                    8 thereto and the memorandum of points and authorities filed concurrently herewith.

                                                                                    9
                                                                                        Dated: April 15, 2021
                                                                                   10                                  REED SMITH LLP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                         By: /s/ Carla M. Wirtschafter
                                                                                                                                  Carla M. Wirtschafter
                                                                                   12                                             Jordan W. Siev (Pro hac vice forthcoming)
REED SMITH LLP




                                                                                   13                                         Attorneys for Petitioner
                                                                                                                              Daniel Snyder
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                            2
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 3 of 17 Page ID #:3




                                                                                    1                                             TABLE OF CONTENTS
                                                                                    2
                                                                                                                                                                                                               Page
                                                                                    3
                                                                                        I.      INTRODUCTION ................................................................................................ 1
                                                                                    4
                                                                                        II.     PARTIES TO THIS PETITION........................................................................... 3
                                                                                    5
                                                                                        III.    JURISDICTION AND VENUE ........................................................................... 3
                                                                                    6 IV.       THE INDIAN ACTION ....................................................................................... 4
                                                                                    7           A.       Parties to the Indian Action ........................................................................ 4
                                                                                    8           B.       The MEAWW Website and the Defamatory Articles ............................... 4
                                                                                    9 V.        MR. ALLEN HAS KNOWLEDGE OF THE UNDERLYING CORRUPT
                                                                                                MISINFORMATION CAMPAIGN THAT GAVE RISE TO THE
                                                                                   10
                                                                                                DEFAMATORY ARTICLES .............................................................................. 7
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 VI.       DISCOVERY REQUESTED ............................................................................... 8
                                                                                   12 VII.      PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT
REED SMITH LLP




                                                                                   13           HEREBY .............................................................................................................. 9

                                                                                   14
                                                                                                A.       Section 1782 Governs this Court’s Authority to Order Discovery............ 9
                                                                                                B.       Petitioner Satisfies the Requirements under Section 1782 ...................... 10
                                                                                   15
                                                                                                C.       The Court Should Exercise its Discretion to Grant Petitioner the
                                                                                   16                    Discovery He Seeks ................................................................................. 11
                                                                                   17 VIII. CONCLUSION .................................................................................................. 13

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                            i
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                         Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 4 of 17 Page ID #:4




                                                                                    1                                           TABLE OF AUTHORITIES
                                                                                    2
                                                                                                                                                                                                          Page(s)
                                                                                    3
                                                                                        Cases
                                                                                    4
                                                                                        Advanced Micro Devices, Inc. v. Intel Corp.,
                                                                                    5
                                                                                          292 F.3d 664 (9th Cir. 2002), aff’d, 542 U.S. 241 (2004)......................................... 9
                                                                                    6
                                                                                        AIS GmbH Aachen Innovative Sols. v. Thoratec LLC,
                                                                                    7      762 F. App’x 447 (9th Cir. 2019) ............................................................................ 11
                                                                                    8
                                                                                      Akebia Therapeutics, Inc. v. FibroGen, Inc.,
                                                                                    9    793 F.3d 1108 (9th Cir. 2015) ................................................................................. 11
                                                                                   10 Intel Corp. v. Advanced Micro Devices, Inc.,
                                                                                            542 U.S. 241 (2004)................................................................................. 9, 10, 11, 12
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 London v. Does 1-4,
                                                                                            279 F. App’x 513 (9th Cir. 2008) ............................................................................ 10
REED SMITH LLP




                                                                                   13

                                                                                   14 Statutes

                                                                                   15 28 U.S.C. § 1331 ............................................................................................................. 3

                                                                                   16 28 U.S.C. § 1391(c) ........................................................................................................ 3

                                                                                   17
                                                                                        28 U.S.C. § 1782 .................................................................................................... passim
                                                                                   18
                                                                                        28 U.S.C. § 1782(a) .................................................................................................. 9, 10
                                                                                   19
                                                                                        Other Authorities
                                                                                   20

                                                                                   21 https://meaww.com/washington-redskins-dan-snyder-jeffrey-epstein-
                                                                                            sexual-harrasment-sex-trafficking-scandal-name-change ......................................... 5
                                                                                   22
                                                                                        https://meaww.com/washington-redskins-owner-dan-snyder-to-step-
                                                                                   23
                                                                                           down-owing-to-sex-trafficking-allegations-fan-reaction .......................................... 5
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                            ii
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 5 of 17 Page ID #:5




                                                                                    1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                    2 I.     INTRODUCTION
                                                                                    3        Petitioner seeks discovery from Respondent in aid of litigation currently pending
                                                                                    4 in The High Court of Delhi at New Delhi (the “Indian Court”), bearing the caption

                                                                                    5 Daniel Snyder Through His SPA Holder vs. Eleven Internet Services LLP & Ors., filed

                                                                                    6 on August 7, 2020 (the “Indian Action”).

                                                                                    7        The Indian Action arises from the publication of a series of false and defamatory
                                                                                    8 “news” articles targeting Petitioner on the MEA WorldWide website, located at

                                                                                    9 www.meaww.com (“MEAWW”). The articles contain flagrantly false statements about

                                                                                   10 Petitioner, including but not limited to accusing Petitioner of sexual misconduct, such
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 as involvement in sex trafficking, and a purported affiliation with sexual predator

                                                                                   12 Jeffrey Epstein.
REED SMITH LLP




                                                                                   13        In the Indian Action, Petitioner asserts claims for defamation per se against the
                                                                                   14 authors of these articles, as well as Eleven Internet Services LLP (“Eleven”) which,

                                                                                   15 upon information and belief, directed the publication of those false and defamatory

                                                                                   16 articles on behalf of hidden third-party clients.

                                                                                   17        Mr. Allen is the former President and General Manager of the Washington
                                                                                   18 Football Team, previously known as the Washington Redskins (the “Team”). During

                                                                                   19 his employment by the Team from 2009 to 2019, Mr. Allen ran the day-to-day

                                                                                   20 operations of the Team.

                                                                                   21        Petitioner has learned through discovery received in a separate Section 1782
                                                                                   22 proceeding that, during the time period of January 9, 2020 to November 18, 2020, Mr.

                                                                                   23 Allen participated in 87 separate phone calls totaling an astonishing 1,237 minutes

                                                                                   24 (nearly 21 hours) with Mr. John Moag – the investment banker for the 3 now former

                                                                                   25 minority owners of the Team. Only 1 of the 87 calls took place before April 2020

                                                                                   26 meaning, incredibly, there were 86 calls in just 7-1/2 months. Further, in the 6 weeks

                                                                                   27 leading up to the publication of the Defamatory Articles (as defined herein), Respondent

                                                                                   28 and Mr. Moag spoke 21 times for 270 minutes, or 4.5 hours. These calls are notable
                                                                                                                            1
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 6 of 17 Page ID #:6




                                                                                    1 not only for their frequency and length, but for the fact that Mr. Moag himself had

                                                                                    2 extensive contact with representatives of the media both before and after the publication

                                                                                    3 of the Defamatory Articles, and also has exhibited advance knowledge of forthcoming

                                                                                    4 negative articles about Petitioner.

                                                                                    5        Further, many of Respondent’s phone calls and communications with Mr. Moag
                                                                                    6 took place around the time that Mr. Moag spoke with members of the press, most

                                                                                    7 notably The Washington Post, which published a series of negative articles about

                                                                                    8 Petitioner and the Team on the same date as the Defamatory Articles and thereafter.

                                                                                    9 Notably, despite Respondent’s prominent position and hands-on role in running the

                                                                                   10 Team during the time period discussed in many of these negative articles, Respondent’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 name rarely, if ever, was mentioned in these articles – and was completely absent from

                                                                                   12 the Defamatory Articles at issues in the Indian Action.
REED SMITH LLP




                                                                                   13        Accordingly, Petitioner believes that Respondent is in possession, custody and/or
                                                                                   14 control of documents and communications that contain relevant information concerning

                                                                                   15 the same campaign of defamation against Petitioner, which included the publication of

                                                                                   16 the subject Defamatory Articles (as defined herein) that are at issue in the Indian Action.

                                                                                   17 The form of the subpoenas for the production of documents and for deposition

                                                                                   18 testimony that Petitioner seeks to serve on Respondent are attached to the Siev Decl. as

                                                                                   19 Exhibits A and B.

                                                                                   20        The documents and information in Respondent’s possession, custody and/or
                                                                                   21 control indisputably will aid the Indian Court in resolving Petitioner’s defamation

                                                                                   22 claims.

                                                                                   23        As discussed herein, Petitioner meets all the statutory criteria for the issuance of
                                                                                   24 an order allowing the requested discovery. See 28 U.S.C. § 1782. Additionally, all the

                                                                                   25 discretionary factors that this Court may consider favor granting this Petition. Petitioner

                                                                                   26 thus respectfully requests that his Petition be granted.

                                                                                   27

                                                                                   28
                                                                                                                            2
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 7 of 17 Page ID #:7




                                                                                    1         Notably, this Court and other District Courts have granted Petitioner’s requests
                                                                                    2 for Section 1782 discovery in aid of the Indian Action against parties believed to be

                                                                                    3 involved in the corrupt misinformation campaign being waged against Petitioner:

                                                                                    4          United States District Court for the Central District of California:
                                                                                                In re Application of Daniel Snyder for an Order Directing Discovery
                                                                                    5           from New Content Media Inc. d/b/a MEA WorldWide Pursuant to 28
                                                                                                U.S.C. § 1782 (C.D. Cal., Misc. Action No. 2:20-mc-00076);
                                                                                    6
                                                                                               United States District Court for the District of Maryland: In re
                                                                                    7           Application of Daniel Snyder for an Order Directing Discovery from
                                                                                                Shawn Ferguson Pursuant to 28 U.S.C. § 1782 (D. Md., Case No. 1:20-
                                                                                    8           cv-03299-ELH); In re Application of Daniel Snyder for an Order
                                                                                                Directing Discovery from Moag & Co. LLC Pursuant to 28 U.S.C. §
                                                                                    9           1782 (Civil Action No. 1:20-cv-02705-ELH);
                                                                                   10          United States District Court for the District of Colorado: In re
                                                                                                Application of Daniel Snyder for an Order Directing Discovery from
                 A limited liability partnership formed in the State of Delaware




                                                                                   11           Jessica McCloughan and Friday Night Lights LLC Pursuant to 28
                                                                                                U.S.C. § 1782 (D. Col., Case No. 1:20-mc-00199-NRN); and
                                                                                   12
                                                                                               United States District Court for the Southern District of Texas: In
REED SMITH LLP




                                                                                   13           re Application of Daniel Snyder for an Order Directing Discovery from
                                                                                                Precision Creations LLC Pursuant to 28 U.S.C. § 1782 (S.D. Tex.,
                                                                                   14           Case 4:20-MC-02665); In re Application of Daniel Snyder for an Order
                                                                                                Directing Discovery from The Ardent Group LLC Pursuant to 28
                                                                                   15           U.S.C. § 1782 (S.D. Tex., Case No. 4:20-mc-02867).
                                                                                   16
                                                                                        II.   PARTIES TO THIS PETITION
                                                                                   17         Petitioner Daniel Snyder is a businessman and philanthropist best known for his
                                                                                   18 ownership of the Washington Football Team, and is an adult individual and a resident

                                                                                   19 of the state of Maryland.

                                                                                   20         Bruce Allen is an individual who, upon information and belief, resides in
                                                                                   21 Newport Beach, CA.

                                                                                   22 III.    JURISDICTION AND VENUE
                                                                                   23         This Court has subject matter jurisdiction over this application under 28 U.S.C.
                                                                                   24 §§ 1331 and 1782. This Court has personal jurisdiction over Respondent because he

                                                                                   25 resides in the State of California and in this Judicial District.

                                                                                   26         Under 28 U.S.C. §§ 1391(c) and 1782, venue is proper in this Judicial District
                                                                                   27 because Respondent resides in this District.

                                                                                   28
                                                                                                                            3
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 8 of 17 Page ID #:8




                                                                                    1 IV.    THE INDIAN ACTION
                                                                                    2        A.      Parties to the Indian Action
                                                                                    3        Petitioner has asserted a claim for defamation per se in the Indian Court against
                                                                                    4 Indian company Eleven Internet Services LLP, and its Indian subsidiary MEAWW, as

                                                                                    5 well as Indian residents Anay Chowdhary (“Anay”) and Nirnay Chowdhary (“Nirnay”),

                                                                                    6 Prarthna Sarkar (“Sarkar”) and Jyotsna Basotia (“Basotia”).

                                                                                    7        B.      The MEAWW Website and the Defamatory Articles
                                                                                    8        MEAWW purports to be, and holds itself out as, a news website. MEAWW
                                                                                    9 publishes “news” stories regarding a broad variety of matters, including pop culture,

                                                                                   10 law and government, and media and entertainment.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        In reality, however, rather than being legitimate news sources and reporters,
                                                                                   12 MEAWW intentionally sows disinformation at the behest of its undisclosed clients,
REED SMITH LLP




                                                                                   13 including governments and intelligence services, and often is hired by clients that are

                                                                                   14 cloaked behind several layers of anonymous corporate entities. MEAWW thus acts as

                                                                                   15 a hired agent of these unnamed entities to knowingly spread, among other things, false

                                                                                   16 and defamatory statements concerning its clients’ rivals.

                                                                                   17        MEAWW has worldwide reach, as it publishes globally via the internet and
                                                                                   18 receives internet traffic from the United States, India, and many other countries around

                                                                                   19 the world. It has touted itself as having more than 150 million unique users and more

                                                                                   20 than 1 billion page views per month.

                                                                                   21        On or about July 16, 2020, MEAWW posted several false and wholly fabricated
                                                                                   22 articles — written by Sarkar and Basotia, and published at the direction of the

                                                                                   23 Chowdhary brothers — regarding Petitioner, which falsely accuse him of a broad array

                                                                                   24 of acts of criminal sexual misconduct including, among other things, involvement in

                                                                                   25 sex trafficking, and affiliating with sexual predator Jeffrey Epstein (collectively, the

                                                                                   26 “Defamatory Articles”).

                                                                                   27        These included “Washington Redskins owner Dan Snyder faces sex trafficking
                                                                                   28 allegations;    Internet   says,   ‘He   was   on    Epstein’s   list,”   published   at
                                                                                                                            4
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 9 of 17 Page ID #:9




                                                                                    1 https://meaww.com/washington-redskins-owner-dan-snyder-to-step-down-owing-to-

                                                                                    2 sex-trafficking-allegations-fan-reaction (the “First Defamatory Article”).       The First
                                                                                    3 Defamatory Article falsely states that Mr. Snyder “has found himself in trouble yet

                                                                                    4 again and this time it’s allegedly for sex trafficking. The minority owners [of the

                                                                                    5 Washington Football Team] are apparently looking at bringing him down citing

                                                                                    6 inappropriate and unchaste behavior as one of the major reasons.”                The First
                                                                                    7 Defamatory Article went on to publish utterly baseless speculation regarding whether a

                                                                                    8 then-forthcoming Washington Post article about the Washington Football Team “would

                                                                                    9 be about [Snyder’s] alleged involvement in sex trafficking[,]” quoting several

                                                                                   10 anonymous posters from the internet forum Reddit.com, including baselessly quoting
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that “[Snyder] is getting [arrested] for sex trafficking. He was on [Jeffrey] Epstein’s list

                                                                                   12 too.” Id.
REED SMITH LLP




                                                                                   13        MEAWW published a second article on July 16, 2020: “#RedskinsScandal: Will
                                                                                   14 Dan Snyder rename Washington Redskins the ‘Epsteins’? Angry Internet screams

                                                                                   15 ‘throw him out,” published at https://meaww.com/washington-redskins-dan-snyder-

                                                                                   16 jeffrey-epstein-sexual-harrasment-sex-trafficking-scandal-name-change (the “Second

                                                                                   17 Defamatory Article,” and together with the First Defamatory Article, the “Defamatory

                                                                                   18 Articles”). The Second Defamatory Article refers to, and repeats, the false allegations

                                                                                   19 of the First Defamatory Article: namely, the false claims that Mr. Snyder is linked to

                                                                                   20 sexual predator Jeffrey Epstein and that Mr. Snyder is or was involved in sexual

                                                                                   21 misconduct, including sexual harassment and/or sex trafficking.

                                                                                   22        These blatantly false and wholly fabricated articles purport to be factual news
                                                                                   23 stories, but were and are utterly untrue and have no legitimate journalistic basis

                                                                                   24 whatsoever.

                                                                                   25        However, although MEAWW publicly named “the internet” as its source for the
                                                                                   26 false and libelous statements in the Defamatory Articles, upon information and belief

                                                                                   27 certain individuals either furnished, or procured for, the defendants in the Indian Action

                                                                                   28
                                                                                                                            5
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 10 of 17 Page ID #:10




                                                                                    1 false and unsubstantiated claims regarding Mr. Snyder in connection with MEAWW’s

                                                                                    2 drafting of the Defamatory Articles.

                                                                                    3          The statements that MEAWW published about Mr. Snyder are categorically
                                                                                    4 false.    Moreover, the defendants in the Indian Action published these defamatory,
                                                                                    5 inflammatory statements about Mr. Snyder with deliberate intent to damage Mr. Snyder,

                                                                                    6 or at best, complete disregard for their basis in fact.

                                                                                    7          Although MEAWW reluctantly removed the Defamatory Articles after Petitioner
                                                                                    8 demanded their immediate removal, the damage to Mr. Snyder’s reputation had already

                                                                                    9 been done.

                                                                                   10          Mr. Snyder’s children and other family members, and numerous of Mr. Snyder’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 friends, neighbors, and business associates, were exposed to the Defamatory Articles,

                                                                                   12 either by directly viewing the Defamatory Articles online or by receiving word of the
REED SMITH LLP




                                                                                   13 Defamatory Articles. Consequently, Mr. Snyder’s reputation and good standing has

                                                                                   14 been severely harmed, and will continue to be harmed, by the Defamatory Articles, and

                                                                                   15 the members of Mr. Snyder’s family have been severely harmed due to the publication

                                                                                   16 of these lies on behalf of hidden third-party clients of MEAWW.

                                                                                   17          The false allegations that the defendants in the Indian Action have seeded on the
                                                                                   18 internet have taken root beyond MEAWW itself. For instance, on or about July 16,

                                                                                   19 2020 – not coincidentally, the very same day that MEAWW published the Defamatory

                                                                                   20 Articles at issue herein – the following appeared on a Twitter account that has been

                                                                                   21 confirmed as a fake account existing for no purpose other than to propagate false and

                                                                                   22 misleading information:

                                                                                   23          According to insiders and anonymous Washington Post employees, the
                                                                                               [upcoming] article will allege that: Dan Snyder abuses drugs and alcohol[;]
                                                                                   24          Snyder paid off refs. Some refs have made $2 million from him. And
                                                                                               Snyder is not the only team owner paying off refs. Others do it too. Snyder
                                                                                   25          and former Redskins coach Jay Gruden, brother of Jon Gruden, pimped
                                                                                               out their cheerleaders to season ticket holders while holding their passports
                                                                                   26          from them in a foreign country. Jay Gruden and then Redskins running
                                                                                               back Kapri Bibbs were sleeping with the same woman. When Jay found
                                                                                   27          out, he got petty and benched Bibbs. During that game when Bibbs was
                                                                                               on the bench, Bibbs’ replacement missed a block and that resulted in
                                                                                   28          quarterback Alex Smith suffering a broken leg. Alex hasn’t been able to
                                                                                                                            6
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 11 of 17 Page ID #:11




                                                                                    1         play football ever since[.] Snyder and Gruden would hold sex parties with
                                                                                              rampant drug usage and some sexual assaults[.] Snyder held nude
                                                                                    2         photoshoots with the Redskins cheerleaders[.] Lawyers are already
                                                                                              involved[.]
                                                                                    3
                                                                                        Whether this account is one of the “bots” utilized regularly by MEAWW to further
                                                                                    4
                                                                                        propagate its for-profit lies, or written by a human agent of MEAWW, will be further
                                                                                    5
                                                                                        elucidated through discovery sought herein.
                                                                                    6
                                                                                              Petitioner commenced the Indian Action on August 7, 2020, asserting claims for
                                                                                    7
                                                                                        defamation per se arising out of the Defamatory Articles. Petitioner seeks damages of
                                                                                    8
                                                                                        $10 million.
                                                                                    9

                                                                                   10
                                                                                        V.    MR. ALLEN HAS KNOWLEDGE OF THE UNDERLYING CORRUPT
                                                                                              MISINFORMATION CAMPAIGN THAT GAVE RISE TO THE
                                                                                              DEFAMATORY ARTICLES
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                              Respondent is the former President and General Manager of the Team, and,
                                                                                   12
                                                                                        during his ten-year employment with the Team from 2009 to 2019, was responsible for
REED SMITH LLP




                                                                                   13
                                                                                        the day-to-day management and operations of the Team and its employees.
                                                                                   14
                                                                                              Discovery in a separate Section 1782 proceeding has confirmed that, during the
                                                                                   15
                                                                                        time period of January 9, 2020 to November 18, 2020, Mr. Allen communicated
                                                                                   16
                                                                                        extensively and frequently with Mr. John Moag – the investment banker for the noq
                                                                                   17
                                                                                        former minority owners of the Team. Critically, that same discovery confirmed that,
                                                                                   18
                                                                                        both before and after the publication of the Defamatory Articles, Mr. Moag himself had
                                                                                   19
                                                                                        extensive contact with representatives of the media and demonstrated his advance
                                                                                   20
                                                                                        knowledge of forthcoming negative articles about Petitioner.
                                                                                   21
                                                                                              Petitioner has learned that, from January 9 to November 18, 2020, Respondent
                                                                                   22
                                                                                        and Mr. Moag participated in at least 87 separate phone calls, lasting nearly 21 hours
                                                                                   23
                                                                                        (1,237 minutes). In particular, in the 6 weeks leading up to the publication of the
                                                                                   24
                                                                                        Defamatory Articles, Respondent and Mr. Moag spoke 21 times for 270 minutes, or 4.5
                                                                                   25
                                                                                        hours. Given that Respondent no longer held a position with the Team as of 2019,
                                                                                   26
                                                                                        Respondent had no valid business reason for speaking with Mr. Moag during that time
                                                                                   27
                                                                                        period. Additionally, during 2020, Mr. Allen emailed and texted website links and
                                                                                   28
                                                                                                                            7
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 12 of 17 Page ID #:12




                                                                                    1 excerpts of negative news coverage concerning Petitioner to Mr. Moag, suggesting that

                                                                                    2 Mr. Allen actively sought out such information.

                                                                                    3         Moreover, the phone calls and other communications that took place between
                                                                                    4 Respondent and Mr. Moag coincided in many cases with communications between Mr.

                                                                                    5 Moag and various members of the press, including The Washington Post, which

                                                                                    6 published a series of negative articles about Petitioner and the Team, both on the same

                                                                                    7 date as the Defamatory Articles and thereafter.        Notably, despite Respondent’s
                                                                                    8 prominent position and hands-on role in running the Team on a day-to-day basis during

                                                                                    9 the time period discussed in many of these negative articles, Respondent’s name rarely,

                                                                                   10 if ever, was mentioned in these articles – and was wholly absent from the Defamatory
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Articles at issue in the Indian Action. This glaring omission raises further questions

                                                                                   12 about Respondent’s possible role in and/or knowledge of the creation, solicitation,
REED SMITH LLP




                                                                                   13 drafting and publication of the Defamatory Articles.

                                                                                   14         Accordingly, Petitioner has a good faith belief that Respondent has specific
                                                                                   15 knowledge of the creation and distribution of the MEAWW articles, and thus has

                                                                                   16 information relevant to the Indian Action.

                                                                                   17 VI.     DISCOVERY REQUESTED
                                                                                   18         Upon information and belief, Respondent is in possession, custody, and/or
                                                                                   19 control of substantial documentary information — including emails, text messages,

                                                                                   20 electronic and physical notes, call records, and other documents — that would

                                                                                   21 demonstrate his connections to the media, including MEAWW, as well as third parties

                                                                                   22 hostile to Petitioner, and the coordination between each of the foregoing to disparage

                                                                                   23 and defame Petitioner — all of which is currently at issue in the Indian Action.

                                                                                   24 Accordingly, Respondent possesses documents and information that bear directly upon

                                                                                   25 the issues in the Indian Action and which Petitioner would be unable to obtain through

                                                                                   26 discovery in the Indian Action.

                                                                                   27         As set forth in further detail in the subpoenas, Petitioner seeks discovery
                                                                                   28 concerning (1) Respondent’s communications with third parties concerning Mr. Snyder
                                                                                                                            8
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 13 of 17 Page ID #:13




                                                                                    1 and the MEAWW articles; (2) Respondent’s communications with the Indian

                                                                                    2 Defendants, or their representatives; (3) the identities of any other third parties involved

                                                                                    3 in directing, coordinating with or supporting any negative information campaign about

                                                                                    4 Petitioner; and (4) other documents and information that are relevant to the Indian

                                                                                    5 Action and are available solely through Respondent.

                                                                                    6         In addition to requests for the production of documents from Respondent,
                                                                                    7 Petitioner seeks to depose Respondent concerning the subject matters described above

                                                                                    8 and in the respective subpoenas directed to him.

                                                                                    9 VII. PETITIONER IS ENTITLED TO THE DISCOVERY SOUGHT
                                                                                              HEREBY
                                                                                   10
                                                                                              A.    Section 1782 Governs this Court’s Authority to Order Discovery
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                              28 U.S.C. § 1782(a) provides, in pertinent part:
                                                                                   12
REED SMITH LLP




                                                                                   13         The district court of the district in which a person resides or is found may
                                                                                   14         order him to give his testimony or statement or to produce a document or
                                                                                              other thing for use in a proceeding in a foreign or international
                                                                                   15         tribunal . . . . The order may be made pursuant to a letter rogatory issued,
                                                                                   16         or request made, by a foreign or international tribunal or upon the
                                                                                              application of any interested person and may direct the testimony or
                                                                                   17         statement be given, or the document or other thing be produced, before a
                                                                                   18         person appointed by the court.
                                                                                   19         Since 1948, “Congress [has] substantially broadened the scope of assistance

                                                                                   20 federal courts could provide for foreign proceedings,” pursuant to § 1782. See Intel

                                                                                   21 Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 256-57 (2004).

                                                                                   22         Indeed, courts in this Circuit have repeatedly recognized the liberal policy in

                                                                                   23 favor of granting petitions for judicial assistance under § 1782.         Advanced Micro

                                                                                   24 Devices, Inc. v. Intel Corp., 292 F.3d 664, 669 (9th Cir. 2002), aff’d, 542 U.S. 241

                                                                                   25 (2004). A district court should consider a Section 1782 request in the light of the

                                                                                   26 statute’s aims of providing efficient means of assistance to participants in international

                                                                                   27 litigation in our federal courts and encouraging foreign countries by example to provide

                                                                                   28 similar means of assistance to our courts. Id.
                                                                                                                                9
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                         TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 14 of 17 Page ID #:14




                                                                                    1         B.    Petitioner Satisfies the Requirements under Section 1782
                                                                                    2         A District Court has authority to grant an application for judicial assistance
                                                                                    3 pursuant to Section 1782 if the following requirements are met: (1) the person from

                                                                                    4 whom discovery is sought resides or is found in the Central District of California; (2)

                                                                                    5 the application seeks evidence for use in a proceeding before a foreign or international

                                                                                    6 tribunal; and (3) the requesting party is a foreign or international tribunal or an

                                                                                    7 interested person in the foreign proceeding. 28 U.S.C. § 1782(a); London v. Does 1-4,

                                                                                    8 279 F. App’x 513, 515 (9th Cir. 2008). Each of these prerequisites for this Court to

                                                                                    9 order discovery in aid of the Indian Action is satisfied.

                                                                                   10         First, Mr. Allen resides in this District, as he is an individual believed to reside
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 in Newport Beach, California.

                                                                                   12         Second, this request seeks the production of documents from and testimony by
REED SMITH LLP




                                                                                   13 Respondent in support of the Indian Action. A true and correct copy of the pleadings

                                                                                   14 filed in the Indian Action is attached to the Siev Decl. as Exhibit C, and copies of the

                                                                                   15 proposed subpoenas to be served on Respondent are annexed to the Siev Decl. as

                                                                                   16 Exhibits A and B. As set forth above, the discovery that Petitioner seeks is intended

                                                                                   17 to further establish the liability of the defendants in the Indian Action, by elucidating

                                                                                   18 their bad faith and active participation in a broader scheme to defame Petitioner.

                                                                                   19         Third, Petitioner is an “interested person” within the meaning of 28 U.S.C. §
                                                                                   20 1782. An interested person is one who has significant “participation rights” in the

                                                                                   21 foreign action. Intel, 542 U.S. at 256-57. As the Supreme Court noted in Intel, “litigants

                                                                                   22 are included among, and may be the most common example, of the ‘interested

                                                                                   23 person[s]’ who may invoke § 1782.” Id. at 256. Petitioner is the plaintiff in the Indian

                                                                                   24 Action, and therefore is an “interested person” for the purposes of § 1782.

                                                                                   25         Accordingly, Petitioner’s request satisfies the elements necessary to permit
                                                                                   26 discovery pursuant to 28 U.S.C. § 1782, as recognized in this Circuit.

                                                                                   27

                                                                                   28
                                                                                                                           10
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 15 of 17 Page ID #:15




                                                                                    1         C.    The Court Should Exercise its Discretion to Grant Petitioner the
                                                                                    2               Discovery He Seeks
                                                                                    3         Once the statutory requirements of 28 U.S.C. § 1782 are met, the district court is
                                                                                    4 free to grant discovery in its discretion. See AIS GmbH Aachen Innovative Sols. v.

                                                                                    5 Thoratec LLC, 762 F. App’x 447, 449 (9th Cir. 2019).             The Supreme Court has
                                                                                    6 identified a number of factors for courts to consider when ruling on a § 1782 application:

                                                                                    7 (1) whether the person from whom discovery is sought is a participant in the foreign

                                                                                    8 proceeding; (2) the nature of the foreign tribunal, the character of the foreign

                                                                                    9 proceeding, and the receptivity of the foreign court to federal-court assistance; (3)

                                                                                   10 whether the application conceals an attempt to circumvent foreign proof-gathering
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 restrictions of a foreign country; and (4) whether the application is unduly intrusive or

                                                                                   12 burdensome. See Intel, 542 U.S. at 264-65; Akebia Therapeutics, Inc. v. FibroGen, Inc.,
REED SMITH LLP




                                                                                   13 793 F.3d 1108, 1112 (9th Cir. 2015). Here, all of these factors weigh in favor of

                                                                                   14 granting the application.

                                                                                   15         First, where, as here, discovery is sought from a party that is not participating in
                                                                                   16 the foreign proceeding, the need for court-ordered discovery is apparent.           As the
                                                                                   17 Supreme Court explained: “[a] foreign tribunal has jurisdiction over those appearing

                                                                                   18 before it, and can itself order them to produce evidence. In contrast, nonparticipants in

                                                                                   19 the foreign proceeding may be outside the foreign tribunal’s jurisdictional reach; hence,

                                                                                   20 their evidence, available in the United States, may be unobtainable absent § 1782 aid.”

                                                                                   21 Intel, 542 U.S. at 264 (internal citations omitted). Respondent is not a party to the Indian

                                                                                   22 Action and, upon information and belief, has no legal presence in India. Thus, the

                                                                                   23 Indian Court has no jurisdiction to acquire the documents and testimony that Petitioner

                                                                                   24 seeks here and which are critical to Petitioner’s ability to prove his claims in the Indian

                                                                                   25 Action.

                                                                                   26         Second, courts must look at the nature of the foreign proceeding and the
                                                                                   27 receptivity of the foreign tribunal to federal court assistance. Here, there is no evidence

                                                                                   28 that the discovery sought in this application would “offend” the Indian Court. To the
                                                                                                                               11
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                         TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 16 of 17 Page ID #:16




                                                                                    1 contrary, the discovery sought would relate to the lack of truth in the Defamatory

                                                                                    2 Articles and shed light on the authors’ motivations in posting the Defamatory Articles,

                                                                                    3 goals which are directly relevant to the Indian Action.

                                                                                    4         Third, this application is not an attempt to circumvent any foreign proof-
                                                                                    5 gathering restrictions and does not violate any Indian restrictions on gathering

                                                                                    6 evidence.1 Petitioner has a good-faith basis for believing that he will be able to use

                                                                                    7 these materials in the Indian Action. Petitioner has no reason to believe that the Indian

                                                                                    8 Court would not be receptive to the judicial assistance requested, nor is Petitioner aware

                                                                                    9 of any limitation on discovery imposed by the Indian Court, either generally or

                                                                                   10 specifically, such that the request would “circumvent foreign proof-gathering
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 restrictions or other policies of a foreign country or the United States.” Id. at 264-65.

                                                                                   12 The Court’s grant of judicial assistance would permit Petitioner to appropriately
REED SMITH LLP




                                                                                   13 prosecute his claim against Eleven, along with the authors of the Defamatory Articles

                                                                                   14 and Eleven’s relevant principals and affiliates, in India given that Respondent is in

                                                                                   15 exclusive possession of information highly relevant to Petitioner’s claim.

                                                                                   16         Fourth, the document requests in the proposed subpoenas are neither unduly
                                                                                   17 burdensome nor intrusive. Petitioner has tailored his narrow requests to seek only those

                                                                                   18 materials relevant to the Indian Action, and the documents requested lend themselves

                                                                                   19 to easy identification and production.

                                                                                   20 ///

                                                                                   21 ///

                                                                                   22 ///

                                                                                   23 ///

                                                                                   24 ///

                                                                                   25
                                                                                        1
                                                                                   26   As the Supreme Court noted in Intel, the Court’s analysis of a Section 1782 application does not
                                                                                      extend to the discoverability or admissibility of the information in the foreign forum. See Intel, 542
                                                                                   27 U.S. at 260 (“Beyond shielding material safeguarded by an applicable privilege, however, nothing in
                                                                                      the text of § 1782 limits a district court’s production-order authority to materials that could be
                                                                                   28 discovered in the foreign jurisdiction if the materials were located there.”).
                                                                                                                                       12
                                                                                      EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                                TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1 Filed 04/15/21 Page 17 of 17 Page ID #:17




                                                                                    1 VIII. CONCLUSION

                                                                                    2         For the reasons set forth herein, Petitioner respectfully requests that the Court
                                                                                    3 issue an Order, pursuant to 28 U.S.C. § 1782, granting Petitioner leave to serve Mr.

                                                                                    4 Allen with the subpoenas appended to the Siev Decl. as Exhibits A and B.

                                                                                    5

                                                                                    6 Dated: April 15, 2021
                                                                                                                       REED SMITH LLP
                                                                                    7
                                                                                                                              By: /s/ Carla M. Wirtschafter
                                                                                    8                                           Carla M. Wirtschafter
                                                                                                                                Jordan W. Siev (Pro hac vice forthcoming)
                                                                                    9
                                                                                                                              Attorneys for Petitioner
                                                                                   10                                         Daniel Snyder
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                           13
                                                                                        EX PARTE PETITION FOR ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT
                                                                                                                     TO 28 U.S.C. § 1782
